DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species II, Sub-species 1, Sub-species A and Sub-species I shown in Fig. 2H (i.e. an electronic device with leads at opposite sides of the electronic device with a gate-down configuration, an encapsulant on a first side of the substrate and wettable flanks at lateral side of the substrate) in the reply filed on June 20, 2022 is acknowledged.  Claims 16-18 covering non-elected Invitation II directed to a method of making an electronic device and claim 4 covering non-elected Species II, Sub-species 1, Sub-species B (i.e. with a heat sink coupled to the first side), as well as, claims 7-12 and 15  covering non-elected Species II, Sub-species 2, Sub-Species A and B shown in Figs. 8 and 10 (i.e. a gate-up configuration) are withdrawn from consideration.  Accordingly, claims 1, 3, 5-6, 13-14 and 19-21 are ready for the examination.

Specification
The disclosure is objected to because of the following informalities: the term “lead” appears to be used to describe an element associated with the recited substrate and the term “terminal” appears to be used to describe an element associated with the recited electronic component.  However, elements 121 and 122 are at times referred to as a leads (e.g. ¶[0079] of the specification as published) and other times as a terminal (e.g. ¶[0028] of the specification as published).  It is suggested that in order for terminology to be consistent throughout the specification the elements 121 and 122 be referred to as terminals.  Appropriate correction is required.  The applicant is encouraged to review the entire specification for similar inconsistencies.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a device encapsulant contacting a lateral side of a first lead opposite to the cavity and a wettable flank at a lateral side of the substrate, as recited in the amended claim 1 must be shown or the feature(s) canceled from the claim(s).  Moreover, an electronic device substrate with a wettable flank at the lateral side thereof, of an electronic device with the lateral side in contact with an encapsulant of a module device, as recited in the amended claim 19, must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1, 3, 5-6, 13-14 and 19-21 is/are objected to because of the following informalities:  in line 2 of claim 1.  Claim(s) 3, 5-6, 13-14 and 20-21, which either directly or indirectly depend from claims 1 or 19 and which inherit issues of claims 1 and 19 are objected to for similar reasons.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3, 5-6, 13-14 and 1-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, as currently amended claim 1 requires “a device encapsulant in the cavity and contacting the first side of the substrate and a lateral side of the electronic component, and contacting a lateral side of the first lead opposite to the cavity” in addition to “a wettable flank at a lateral side of the substrate”.  The specification, however, fails to discuss an embodiment in which the device encapsulant both contacts a lateral side of the first lead opposite to the cavity and includes a wettable flank at a lateral side of the substrate, as required by the amended claim 1.  Specifically, while the specification discloses an embodiment in which the device encapsulant contacts the lateral side of the first lead opposite to the cavity, as shown for example, in Figs. 1 and 2G, and an embodiment in which a wettable flank is at a lateral side of the substrate, as shown for example, in Fig. 2H, the specification fails to disclose an electronic device that comprises both an encapsulant contacting the lateral side of the first lead opposite to the cavity and wettable flank at the lateral side of the substrate as claimed.   Accordingly, the claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 3, 5-6, 13-14 and 21, which either directly or indirectly depend from claim 1 and which inherit issues of claim 1 are rejected for similar reasons.
With respect to claim 19, as currently amended the claim requires a module device that comprises an electronic device (e.g. 800, Fig. 13) coupled to a substrate (e.g. 810, Fig. 13) with an encapsulant (830, Fig. 13) contacting both the substrate and a lateral side of the electronic device, wherein the electronic device comprises an electronic device substrate (e.g. 110, Fig. 1) that includes a wettable flank at a lateral side of the electronic device substrate.  The specification, however, fails to discuss an embodiment in which the encapsulant of the module device contacts the lateral side of the electronic device wherein a lateral side of the electronic device substrate of the electronic device simultaneously includes a wettable flank.  Specifically, while the specification discloses an embodiment in which the encapsulant (830, Fig. 13) of the module device  contacts the lateral side of the electronic device (e.g. 100, 200, 300, 400, 500, 600 and 700, ¶[0135] of the specification as published), such as those shown in Figs. 1, 2G, 4, 5, 6, 7H, 8, 9I, 10, 11J and 12, the specification fails to discuss an embodiment in which the encapsulant of the module device contacts the lateral side of the electronic device (e.g. 101) that includes a wettable flank at a lateral side of the electronic device substrate, such as that shown in Fig. 2H, where the wettable flank at the lateral side of the electronic device substrate of the electronic device would be in contact with a non-conductive mold material of the encapsulant of the module device (¶¶[0046] and [0143] of the specification as published).   Accordingly, the claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 20, which either directly or indirectly depend from claim 19 and which inherit issues of claim 19 is rejected for similar reasons.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, as currently presented the claim requires that the first and second terminals of the electronic component be exposed at the second side of the substrate.  The scope of the term “exposed”, however, is unclear.  In particular, it is not clear as to from what or how the first and second terminals (e.g. 121, 123, Fig. 1) are exposed at the second side of the substrate.  Specifically, as shown, for example, in Fig. 1, since the first and second terminals are covered by a plating layer 150, they cannot be considered as being exposed.  Accordingly, it the metes and bounds of the claim are not clear.  For the purpose of the examination it will be assumed that the first and second terminals are on a second side of the electronic component that is opposite a first side of the electronic component that is attached to the substrate in the cavity in the second side of the substrate.  
Regarding claim 20, as currently presented the claim recites the limitations “a first lead” and “a second lead” twice (lines 7-8, claim 1 and line3 of claim 20).  It is unclear whether the second recited “a first lead” and “a second lead” were intended to relate back to “a first lead” and “a second lead” recited in claim 1 or to set forth an additional leads.  For the purpose of the examination it will be assumed that the second recited first and second leads are intended to set forth additional leads different from the first and second leads recited in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabahug (US 2003/0193080, hereinafter “Cabahug”) with Kim et al. (US 8,184,453, hereinafter “Kim”) used as evidentiary reference showing that plating layer disclosed by Cabahug would be present at the lateral side of the substrate.
Regarding claim 1, Cabahug teaches in Figs. 2 and 3(a)  (shown below) and related text an  electronic device (100, Fig. 2 and ¶[0048]), comprising: 
a substrate (22, Fig. 2 and [0058]) comprising a first side and a second side, a first a lead and a second lead on the second side (leads 22(b)-2, Figs. 2 and 3(a) and ¶[0057]), and a cavity (Figs. 2 and 3(a) and ¶[0057]) in the second side adjacent to the first lead; 
an electronic component (30, Fig. 2 and ¶[0050]) in the cavity and comprising a first terminal, a second terminal, and a third terminal (Fig. 2 and ¶[0050]); and 
a device encapsulant (40, Fig. 2 and ¶[0055]) in the cavity and contacting the first side of the substrate and a lateral side of the electronic component, and contacting a lateral side of the first lead opposite to the cavity, wherein the substrate includes a wettable flank at a lateral side of the substrate (¶¶[0039] and [0059], since Cabahug teaches that the entire base metal of the lead frame structure 20 is plated with a wettable sublayer such layer would be present at the lateral side of the substrate as evidenced by Kim, Fig. 4C).


    PNG
    media_image1.png
    360
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    263
    302
    media_image2.png
    Greyscale



	Regarding claim 6 (1), Cabahug teaches wherein: the cavity comprises an angular transition from a cavity base to a cavity wall (Fig. 2). 
Regarding 13 (1), Cabahug teaches wherein: 
the substrate comprises a third lead (22(a)-2, Fig. 3(a)) that is coupled with a paddle of the substrate (22(a)-1, Fig. 3(a) and ¶[0057]), and
the first lead (22(b)-2, Fig. 3(a)) and the third lead (22(a)-2, Fig. 3(a)) are at different lateral sides of the electronic component (Figs. 2 and 3(a)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabahug as applied to claim 1 above, and further in view of Gomez (US 2009/0194856, hereinafter “Gomez”).
Regarding claim 5 (1), teaching of Cabahug was discussed above in the rejection of claim 1.  Cabahug, however, does not explicitly teach that the cavity comprises a curved transition from a cavity base to a cavity wall instead of the angular transition.  Gomez in a similar field of endeavor teaches that a cavity with an angular transition from the cavity base to the cavity wall (Fig. 8), such as that disclosed by Cabahug (Fig. 1), is an equivalent in the art to a cavity with a curved transition from a cavity base to a cavity wall (Fig. 6).  Therefore, because these two structures were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the cavity comprising a curved transition from a cavity base to the cavity wall for the cavity for the cavity comprising an angular transition from the cavity base to the cavity wall.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabahug as applied to claim 1 above, and further in view of Viswanathan et al. (US 2016/0150632, hereinafter “Viswanathan”).
Regarding claim 14 (1), teaching of Cabahug was discussed above in the rejection of claim 1 and includes a plating on a cavity base of the cavity (¶[0039], i.e. Cabahug teaches that the base metal of the lead frame structure 22 is plated prior to solder dispensing), a solder (36(b), Fig. 2 and ¶[0049]) between the plating and the third terminal (i.e. one of the source or gate terminals, ¶[0050]), wherein the third terminal is coupled with the substrate via the plating.  While Cabahug does not explicitly teach sintering between plating and the third terminal, replacing solder disclosed by Cabahug with sintering material would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention as the two materials were art recognized equivalents for attaching electronic components (semiconductor dies) to a paddle of a lead frame as evidenced by Viswanathan (¶[0081]). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute sintering for solder when attaching an electronic component to the die paddle of the lead frame disclosed by Cabahug.

Claim(s) 1, 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain (US 2009/0250794, hereinafter “St. Germain”) in view of Rivera-Marty (US 2019/0148270, hereinafter “Rivera-Marty”).
Regarding claim 1, St. Germain teaches in Fig. 1 (shown below) and related text an  electronic device (10, Fig. 1 and ¶[0010]), comprising: 
a substrate (21, Fig.  and [0010]) comprising a first side and a second side, a first a lead and a second lead on the second side (32, 33, Fig. 1 and ¶[0017]), and a cavity (Fig. 1) in the second side adjacent to the first lead; 
an electronic component (36, Fig. 1 and ¶[0010]) in the cavity and comprising a first terminal, a second terminal, and a third terminal (Fig. 1 and ¶[0010]); and 
a device encapsulant (11, Fig. 1 and ¶[0010]) in the cavity and contacting the first side of the substrate (Fig. 1 and ¶[0023]) and a lateral side of the electronic component (Fig. 1), and contacting a lateral side of the first lead opposite to the cavity (Fig. 1).


    PNG
    media_image3.png
    277
    746
    media_image3.png
    Greyscale

St. Germain, however, does not explicitly teach wherein the substrate includes a wettable flank at a lateral side of the substrate.
Rivera-Marty, in a similar field of endeavor teaches in Figs. 1-4 a lead frame structure similar to that disclosed by St. Germain that includes a wettable flank (e.g. 126/26, Fig. 1 and ¶[0023]) at a lateral side of the substrate (e.g. Fig. 1) in order to improve “the bond integrity when the packaged electronic device is attached to a next level of assembly, such as a printed circuit board” (¶¶[0004]-[0006] and [0062]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the wettable flank disclosed by Rivera-Marty in the electronic device disclosed by St. Germain in order to improve the bond integrity when the packaged electronic device is attached to a next level of assembly, such as a printed circuit board.
Regarding claim 3 (1), the combined teaching of St. Germain and Rivera-Marty discloses the first terminal and the second terminal exposed at the second side of the substrate (St. Germain, 38 and 39, Fig. 1 and ¶¶[0010] and [0017]); and 
the third terminal is coupled with the first lead via the substrate (¶¶[0010] and [0023]).
Regarding claim 21 (1), the combined teaching of St. Germain and Rivera-Marty discloses wherein the wettable flank comprises a groove on the first lead opposite to the cavity (Rivera-Marty, e.g. Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	7/26/2022